Exhibit 10.17(h)
AMENDMENT No. 8 TO PURCHASE AGREEMENT DCT-025/2003
This Amendment No. 8 to Purchase Agreement DCT-025/2003, dated as of March 11,
2010 (“Amendment 8”) relates to the Purchase Agreement DCT-025/2003 (“Purchase
Agreement”) between Embraer — Empresa Brasileira de Aeronáutica S.A. (“Embraer”)
and JetBlue Airways Corporation (“Buyer”) dated June 9, 2003 (as amended and
supplemented from time to time the “Agreement”). This Amendment 8 is executed
between Embraer and Buyer, collectively referred to herein as the “Parties”.
This Amendment No. 8 sets forth the further agreement between Embraer and Buyer
relative to, among other things, the implement of certain changes to the
Aircraft configuration which cause [***] in the Aircraft Basic Price. All terms
defined in the Purchase Agreement shall have the same meaning when used herein
and in case of any conflict between this Amendment 8 and the Purchase Agreement,
this Amendment 8 shall control.
Now, therefore, for good and valuable consideration, which is hereby
acknowledged, Embraer and Buyer hereby agree as follows:
1. CHANGE IN THE AIRCRAFT CONFIGURATION
1.1 New Galley Trolleys
The Firm Aircraft #[***] Aircraft shall be delivered with the trolleys new light
weight galley trolley (full-size waste trolley PN TG506001, half-size waste
trolley PN TH506001 and half-size meal trolley PN TL500024. There will be [***]
of the affected Aircraft as a result of this modification that must be
considered in the Aircraft performance guarantees as provided in the Purchase
Agreement. The Basic Price for the affected Aircraft shall be [***] US$ [***]
United States dollars) in [***].
1.2 New Recording System to comply with FAA Operational requirements
The Firm Aircraft #[***] Aircraft shall be delivered with new FDR system that
shall comply with FAA new operation requirements regarding the recording systems
of aircraft manufactured after April 7th, 2010 operating under FAR chapters
91,121, 125, 129 or 135. There will be [***] of the affected Aircraft as a
result of this modification that must be considered in the Aircraft performance
guarantees as provided in the Purchase Agreement. The Basic Price for the
affected Aircraft shall be [***] US$[***] ([***] United States dollars) in
[***].
2. AIRCRAFT PRICES
2.1 Aircraft Basic Price for Firm Aircraft: Due to changes in the Aircraft
configuration, Article 3.1 of the Purchase Agreement shall be deleted and
replaced as follows:
3.1 Buyer agrees to pay Embraer in the United States dollars, per unit Aircraft
Basic Price as indicated in the table below:
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to rule
24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



AMENDMENT No. 8 TO PURCHASE AGREEMENT DCT-025/2003

      Aircraft #   Basic Price ([***]) 1 to 3   US$ [***] 4   US$ [***] 7   US$
[***] 5, 6 and 8 to 12   US$ [***] 13 to 24   US$[***] 25   US$ [***] 26  
US$[***] 27   US$ [***] 28 to 30   US$ [***] 31 to 34   US$ [***] 35 to 39, 42
and 43   US$ [***] 45 to 47   US$ [***] 48 to 50   US$[***] 51 to 106   US$
[***] Exercised Option     [***]   US$ [***]

3.2   Aircraft price for Option Aircraft: Due to the changes in the Aircraft
configuration, Article 21.1 of the Purchase Agreement shall be deleted and
replaced as follows:

21.1 The unit basic price of the Option Aircraft (the “Option Aircraft Basic
Price”) is indicated in the table below, provided that the Option Aircraft is in
the configuration described in Attachment “A”, otherwise adjustments shall be
done for any additions and/or deletions of equipment and/or provisioning as may
be agreed to by Buyer and Embraer from time to time.

      Option Aircraft #   Option Aircraft Basic Price ([***]) All   US$ [***]

All other terms and conditions of the Purchase Agreement, which are not
specifically amended by this Amendment 8, shall remain in full force and effect
without any change.
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to rule
24b-2 under the Securities Exchange Act of 1934, as amended.

- 2 -



--------------------------------------------------------------------------------



 



AMENDMENT No. 8 TO PURCHASE AGREEMENT DCT-025/2003
IN WITNESS WHEREOF, Embraer and Buyer, by their duly authorized officers, have
entered into and executed this Amendment 8 to the Purchase Agreement to be
effective as of the date first written above.

                  Embraer — Empresa Brasileira de Aeronáutica S.A.   JetBlue
Airways Corporation    
 
               
By:
  /s/ Mauro Kern Junior   By:   /s/ Mark D. Powers    
Name:
 
 
Mauro Kern Junior   Name:  
 
Mark D. Powers    
Title:
  Executive Vice President   Title:   SVP Treasurer    
 
  Airline Market            
 
               
By :
Name:
  /s/ Eduardo Munhos de Campos
 
Eduardo Munhos de Campos            
Title:
  Vice-President Contracts            
 
  Airline Market            
 
               
Date:
 
 
  Date:   03/11/10      
Place:
       Place:   Forest Hills, NY    
 
 
 
           
Witness:
  /s/ Sandra Boelter de Bestos   Witness:   /s/ Laura Kong    
Name:
  Sandra Boelter de Bestos   Name:   Laura Kong    

- 3 -